NOTICE OF ALLOWABILIY
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 8,837,760 (“the ‘760 patent”); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
	
Recapture
The rejection of claims 26-45 under 35 USC § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based has been withdrawn in light of the cancellation of the claims in the amendment to the claims filed 4/5/21.  

Claim Rejections - 35 USC § 102

The rejection of claims 26-33 under pre-AIA  35 U.S.C. 102b as being anticipated by US Pat # 2,045,404 to Nicholides (Nicholides) has been withdrawn in light of the cancellation of the claims in the amendment to the claims filed 4/5/21.

Claim Rejections - 35 USC § 103
The rejection of claims 26-33 and 36-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholides in view of US Pat 4,475,014 to King (“King”) has been withdrawn in light of the cancellation of the claims in the amendment to the claims filed 4/5/21.
The rejection of claims 44-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0191673 A1 to Ball et al. (“Ball”) in view of Nicholides in view of King has been withdrawn in light of the cancellation of the claims in the amendment to the claims filed 4/5/21.
The rejection of claims 34-35 and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholides in view of King in further view of Ball and US Pat. No. 5,273,910 to Buchele (“Buchele”) has been withdrawn in light of the cancellation of the claims in the amendment to the claims filed 4/5/21.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-13, the prior art fails to teach, among all the limitations, a plurality of separate, independently operable multilayer piezoelectric elements each comprising two stacked piezoelectric layers, and a passive layer disposed between and mounted to the piezoelectric layers so as to separate the piezoelectric layers from each other, wherein the piezoelectric layers are configured to deform in response to application thereto of electrical signals generated based on the received sound signals in combination with wherein the device is configured to apply an electric signal to a first of the plurality of multilayer piezoelectric elements in response to receipt of a high frequency sound signal by the device, and wherein the 
With respect to claims 14-25, the prior art fails to teach, among all the limitations, a multilayer piezoelectric element comprising two stacked piezoelectric layers separated from each other by a non-conductive passive layer, wherein the piezoelectric layers have opposing directions of polarization such that application of electric signals, generated based on the sound signals, to both of the layers causes deflection of the piezoelectric element in a single direction and wherein the multilayer piezoelectric element comprises a plurality of adjacent segments configured to be actuated independently in combination with a plurality of amplifiers configured to selectively generate electrical signals for application to the plurality of adjacent segments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /cew/ and /E.D.L/                                   SPRS, Art Unit 3993